       Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 1 of 18




                          l1 THE lfNTJ ~0 'i'A'fE,.' Dl 'l'IU T ' URT
                            FOR TJ!IE DIS'rRlCT OF CONNECTICUT

                                   :   .C '
 lN TI-W T\11/\TI' ER OF T I-LE SI·.AR .I I OF 6 !       ' case No.   ?f{r1j I ~_J_]{[AI-A)
 PARK AVENUE, WINDSQI\f Cff' :AND' ~.• --        '
 YAHOO ACCOUNT                                            Filed Under Seal
 dmckemmie225@yahoo.com
                                                          December 18,2018



   AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR A SEARCHAND SEIZURE
                              WARRANT


       I, Daniel Prather, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives, Hartford Field Office, having been duly sworn, state:

                                         INTRODUCTION

        1.     I am a Special Agent employed by the Bureau of Alcohol, Tobacco, Firearms and

Explosives ("ATF"). As such, I am a law enforcement officer of the United States within the

meaning of Section 251 0(7) of Title 18 of the United States Code; that is, an officer empowered

by law to conduct investigations of, and make arrests for, offenses enumerated in Section 2516

of Title 18. I have been employed by ATF for approximately fourteen years, the last twelve

years as a Special Agent. I have a Bachelors of Art degree in Criminal Justice, and have

completed the Criminal Investigator Training Program and the A TF Special Agent Basic

Training program, both of which are conducted at the Federal Law Enforcement Training Center

in Glynn County, Georgia. I have received specialized training in firearms identification and the

investigation of firearms-related offenses. I have participated in investigations involving the

unlawful possession of firearms by prohibited persons, including persons who are previously

convicted felons; the possession of firearms in furtherance ofthe distribution of narcotics; and

                                                     1
       Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 2 of 18




the use of firearms in the commission of violent acts. I have participated in investigations

involving individuals who unlawfully possess firearms, of individuals illegally selling firearms,

and of individuals distributing illegal drugs. As such, I have coordinated the controlled

purchases of illegal firearms and narcotics utilizing confidential sources, cooperating witnesses

and undercover law enforcement officers; written, obtained and coordinated the execution of

search and arrest warrants pertaining to individuals involved in the illegal possession and

distribution of firearms and narcotics; conducted electronic and physical surveillance of

individuals involved in illegal drug distribution; analyzed records documenting the purchase and

sale of firearms and illegal drugs; provided testimony, both in Grand Jury proceedings and

District Court proceedings; and spoke with informants and subjects, as well as local, state and

federal law enforcement officers, regarding the manner in which individuals obtain, finance,

store, manufacture, transport, and distribute their illegal firearms and drugs. In addition, I have

been involved in the investigation of street gangs, including gangs with a national presence as

well as locally-based gangs. I have received training, both formal and on-the-job, in the

provisions of the federal firearms and narcotics laws administered under Titles 18, 21 and 26 of

the United States Code.

       2.      I am currently assigned to the ATF Hartford Field Office and have been

conducting an ongoing investigation into David MCKIMMIE Jr. This investigation is driven by

possible violations of Title 18, United States Code, Sections 922(g)(l) (possession of a firearm

by a convicted felon) and 922( o) (possession of a machinegun), Title 26, United States Code,

Sections 5861(b) (possession of an umegistered National Firearms Act firearm) and 5861(f)

(manufacture of an NFA firearm).


                                                 2
       Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 3 of 18




       3.      This affidavit sets forth facts and evidence that are relevant to the requested

search and seizure warrant, but does not set forth all of the facts and evidence that I have

gathered during the course of the investigation of this matter. Rather, I have only set forth the

facts that are necessary to establish probable cause to support the issuance of the search and

seizure warrant.

       4.      I submit this affidavit in support of an in support of two search warrants: (1) 61

Park Avenue, Windsor, Connecticut (the "TARGET PREMISES"); and (2) information associated

with dmckemmie225@yahoo.com (the "TARGET ACCOUNT") stored at the premises controlled

by Yahoo, 701 First Avenue, Sunnyvale, CA 94089. The locations to be searched are described

in the following paragraphs and in Attachments AI and A2.

       5.      This affidavit is made in support of an application for search warrant under Rule 41

of the Federal Rules of Criminal Procedure to allow the government to seize evidence located at

the TARGET PREMISES, as set forth in Attachments B 1 and B2.

       6.      This affidavit is also made in support of an application for a search warrant of the

TARGET ACCOUNT pursuant to 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to

require Yahoo to disclose to the government copies of the information (including the content of

communications) further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachments B 1 and B2, government-authorized persons will review that

information to locate the items described in Section II of Attachments B 1 and B2.

   7. For the reasons set forth herein, I have probable cause to believe and I do believe, that the

items described in Attachments B 1 and B2, which constitute evidence, contraband, fruits, or

instrumentalities of violations of Title 18, United States Code, Sections 922(g)(l) (possession of


                                                 3
         Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 4 of 18




a firearm by a convicted felon) and 922(o) (possession of a machine gun), Title 26, United States

Code, Sections 5861(b) (possession of an unregistered National Firearms Act firearm) and

5861(f) (manufacture of an NFA firearm) exist at the TARGET PREMISES and within the

TARGET ACCOUNT.

                                   INVESTIGATION BACKGROUND

         8.       In January of2018, the ATF Seattle Field Division began receiving inquiries

regarding parts made by JNC Manufacturing of Rainier, Oregon. A subsequent investigation

determined that from approximately January of2010 through April of2018, JNC Manufacturing

had been manufacturing and distributing Glock Machine Gun Conversion Kits. Each of these kits

manufactured by JNC Manufacturing were determined by ATF to be, "a combination of parts

designed and intended for use in converting a semiautomatic weapon into a machinegun", and

are machineguns as defined in Title 26 U.S.C., § 5845(b). In July of2018, representatives from

ATF met with JNC Manufacturing and obtained a customer list of all individuals who had

purchased Glock Machine Gun Conversion Kits from JNC Manufacturing, from February of

2017 through March of 2018. The list included purchaser names and addresses but did not

include dates of purchase or additional identifiable data.

         9.      During the week ofNovember 18,2018, the ATF Hartford received a referral of

information from the ATF Seattle Field Office stating that a Glock Machine Gun Conversion Kit

had been purchased by David MCKEMMIE of61 Park Avenue in Windsor, CT 1.




I As noted above, this part was determined by ATF to meet the defmition of a part designed to convert a semi-
automatic firearm into a full automatic machinegun and is itself considered a machine gun. Therefore, possession of
said item in and ofitselfwould be considered a violation ofTitle 18 U.S.C 922(o) and Title 26 586l(d). In addition
to these violations, were MCKEMMIE to possess this item he would also be in violation of 18 U.S.C 922(g)(l), as
he is a convicted felon and not allowed to possess any firearms.
                                                         4
       Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 5 of 18



        10.    An open source query for 61 Park Avenue in Windsor, CT determined that,

among others, the address history showed a David McKemmie Sr. and a David MCKEMMIE Jr

as having resided there. McKemmie Sr.'s history shows him listing a different residence since

approximately 2007 while MCKEMMIE Jr.'s history shows him listing 61 Park Avenue through

December of2018. Further inquiry shows that the listed owner of 61 Park Avenue is Frank

Peters, MCKEMMIE Jr.'s maternal grandfather.

       11.     A criminal history query for MCKIMMIE Jr. shows he has a prior arrest for

Illegal Bomb Making that was subsequently disposed of as Reckless Endangerment and a felony

conviction for Robbery 1st.

       12.     On November 27, 2018, this affiant observed two vehicles parked at the rear of 61

Park A venue. One of the vehicles was registered to Frank Peters and the second was registered

to David MCKEMMIE Jr. Further, a query with the State of Connecticut office of Adult

Probation showed that David MCKEMMIE Jr. listed his home address as 61 Park Avenue in

Windsor, CT from 2010 through 2015, the total period of supervision by that office·

       13.     On December 12,2018, this affiant viewed photos posted on MCKEMMIE's

Facebook page. The screen name for the Facebook page is "Dave McKemmie" and this affiant

recognized several photographs ofMCKEMMIE from his Connecticut Driver's License and

Department of Correction photos. The photos included on MCKEMMIE' s page primarily

related to MCKEMMIE's outdoor recreational activities and also included photos that indicate

MCKIMMIE is in involved in construction. Additionally, there are several photos posted

showing various vehicles parked in the back of 61 Windsor A venue. Several of the vehicles are

pickup trucks that have ladders and construction materials stored on them. There are a total of


                                                5
         Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 6 of 18




twelve such images, each of which contain depictions of various vehicles, the most recent picture

having been posted on November 5, 2017. Although the license plates are not visible, each of

the vehicles matches descriptions of vehicles registered to MCKEMMIE (ie a white Chevrolet

Silverado; a Blue Ford Super Duty truck and a black 2010 Cadillac). Additionally, one ofthe

vehicles in several of the images is a white Chevrolet Silverado. This affiant has seen this

vehicle parked in the rear of 61 Park A venue on a regular basis and usually has ladders on it.

         14.   This affiant conducted a work history query with the State of Connecticut

Department of Labor for David MCKEMMIE Jr. The query produced negative results, stating

that MCKIMMIE had no wage records recorded with the Department of Labor with the past five

years.

         15.   During surveillance conducted by the ATF Hartford Field Office from November

27,2108 through December 17,2018, as noted above, investigators have seen at least two

vehicles, a gray Subaru and a white Chevrolet Silverado, parked behind the residence that are

believed to belong to MCKEMMIE. The Chevrolet Silverado has been present on a regular basis.

Additionally, Frank Peters has been seen on several occasions in the driveway behind the house

going in and out of a two-car, detached garage that is located behind the residence. The garage

bay doors have been left open on several occasions while investigators have conducted

surveillance and it appears that the garage is being used to store tools and construction materials,

among other items. Further, on December 14, 2018, investigators initiated surveillance on 61

Park Avenue at approximately 0530 hours. At approximately 0545 hours, the lights in the living

room of the residence turned on and individual could be seen in the window stretching. At

approximately 0602 hours, a male, who was not Frank Peters, was observed outside the


                                                 6
        Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 7 of 18




residence. The male entered a white box truck that was behind the residence and moved it in

front of the garage. The male then opened the garage and appeared to be doing something

between the truck and the garage. At approximately 0634 hours, the male entered the white

Chevrolet Silverado and exited the area. Investigators were unable to obtain a license plate of the

Silverado but observed it to be the same vehicle depicted in MCEKMMIE's Facebook photos

and the same vehicle that is regularly parked behind the residence. At approximately 0703 hours,

a second male arrived at 61 Park Avenue in a gray pickup truck. This individual parked the

pickup, entered the box truck and left the area. At approximately 0717 hours, Peters was

observed exiting the residence, entering the Ford Taurus registered to him and driving out of the

area.

        16.    It is this affiant's belief that MCEKEMMIE is operating a construction business

and that he is utilizing the detached garage at 61 Park Avenue to store tools and materials used in

his trade. This belief is based on my personal observations, the observations of other members

of my office as well as information learned during the course of this investigation including that

MCKEMMIE is listed with the State of Connecticut as the agent for a business named

Nu'Image, LLC, with a business address of 61 Park Avenue in Windsor, CT.

                                      PROBABLE CAUSE

        17.    On December 07,2018, the United States Postal Inspection Service (USPIS),

obtained information related to shipments delivered to 61 Park Avenue in Windsor, CT. The

shipment information did not contain details related to the shipper, the recipient and/or the

contents of the parcels but only the city and state from which the package was sent, the cost of

the shipment and that it was received at 61 Park Avenue in Windsor, CT.


                                                 7
         Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 8 of 18




         18.      Upon reviewing the shipment information this affiant observed that on August 21,

201 7, a package was received at 61 Park Avenue in Windsor, CT that had been shipped from

Rainer, OR. This was the only package received at 61 Park Avenue from Rainer, OR. JNC

Manufacturing is headquartered in Rainer, OR and this shipment is most likely the Glock

Conversion Kit purchased by MCKEMMIE Jr. Further, ,this affiant also observed that the last

package received at 61 Park Avenue prior to the shipment from Rainer, OR was a shipment from

Prineville, OR. This affiant contacted members of the ATF Seattle Field Division who stated

that Survivalops.com is located in Prineville, OR. They stated that Survivalops.com is also a

manufacturer of Glock Machine Gun Conversion kits. A second shipment from Prineville, OR

was received at 61 Park Avenue on October 02,2018.

         19.      On that same date, this affiant observed that at total of eight (8) shipments had

been received at 61 Park Avenue from Fuquay Varina, NC from July of2018 through November

09, 2018. This affiant determined that Sovereign Guns is a manufacturer and distributor of Glock

parts, located in Fuquay Varina, NC. An inquiry with Sovereign Guns determined that a total of

three (3) shipments were made to David MCKEMMIE of 61 Park Avenue from September 26,

2018 through November 09,2018. The purchases were for a total of four (4) Glock slides and

parts used in the construction of a Glock pistol. The purchases were made via Ebay with

MCKEMMIE utilizing screennames of dmckemmie22511 and dmc-dmc-qwnubywp. Sovereign

Guns could not account for the other four shipments received at 61 Park Avenue from Fuquay

Varina, NC 2 .




2 It should be noted that the response provided by Sovereign Guns showed that the unit price for each of the slides
was listed from $370.00 to $420.00 with an approximate cost of$1,600 for all four items,
                                                          8
         Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 9 of 18




         20.      On that same date, this affiant also noted that there were a total of four shipments

received from Dayton, NV from July of2018 through November 20 of2018. This affiant

determined that Polymer 80 is located in Dayton, NV. Polymer 80 is a company that

manufactures and distributes unfinished Glock receivers, also known as 80%3 receivers. On

December 13,2018, in response to a Grand Jury subpoena, Polymer 80 provided details related

to purchases made by MCKEMMIE and shipped to David A McKemmie, Nu'Image 4 , 61 Park

Avenue in Windsor, CT with at phone number of 860-841-1998 and an email address of

dmckemmie225@yahoo.com (TARGET ACCOUNT). The four purchases included three (3)

.308 80% lower receivers and jigs; one (1) .308 lower parts kit; five (5) 80% AR-15 lower

receivers; two (2) G 150 lower receivers with jigs; one (1) set of black MBUS sights and one (1)

PF490SC 80% subcompact frame. The total cost for these items was $1,185.77.

         21.      On December 11, 2018, this affiant contacted Daytona Tactical of Holly Hills,

FL. This affiant had noted that there were a number of shipments to 61 Park A venue from

Daytona Beach, FL. Daytona Tactical is a supplier of parts used in the assembly of AR-15 rifles

that operation in the Daytona Beach area. Daytona Tactical confirmed that they sent a total of

four separate shipments to David MCKEMMIE at 61 Park Ave in Windsor, CT from August 12,

2018 through October 05,2018. In addition to a shipment address of61 Park Avenue in

Windsor, CT, MCKEMMIE provided an email address of dmckemmie225@yahoo.com

(TARGET ACCOUNT) and a contact phone number of 860-841-1988. The purchases made by




3 An 80% receiver is a partially completed firearm frame that needs additional special tooling and skills to complete
to the point that it meets the federal definition of a firearm. 80% receivers are not subject to federal firearms
regulations.
4 A review ofMCKEEMIE's Facebook profile shows that he lists himself as the Former Owner at Nu Image. He is
also listed with the State of Connecticut as the agent for Nu'Image, LLC of61 Park Avenue in Windsor, CT.
                                                          9
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 10 of 18




MCKEMMIE included: eight (8) AR-15 lower parts kits; one (1) 300 Blackout Upper Charging

Handle; two (2) .308 ARlO rifle kits; two (2) stainless steel rifle barrels; two (2) AR-15 uppers;

one (1) 30 round magazine; two (2) AR-15 80% lower receivers and jig; two (2) bolt carrier

groups; one (1) AR-15 stock; and one (1) Pistol upper. The total cost for these items was

$1,966.15.

        22.    On December 11,2018, members ofthe ATF Hartford Field Office conducted an

insurance claim inquiry and determined that in December of2017, MCKENNIE was involved in

an automobile accident and provided a phone number of 860-841-1988 and a home address of 61

Park A venue, Windsor, CT.

       23.     Based on my training and experience, the only purpose for items purchased by

MCKEMMIE would be for use in the repair and/or assembly of firearms and, more specifically,

Glock pistols and AR-15 style rifles. Based on the total volume of parts purchase in these

orders, it is also my belief that there are enough parts to construct multiple firearms.

                 BACKGROUND ON GUN TRAFFICKING VIOLATIONS


       24.     As set forth in my detail above, I have investigated and participated in

numerous operations involving the criminal possession, procurement, construction, sale

and distribution of firearms. I know, based upon my training and experience, that

criminals involved in the illegal possession, purchase or transfer of firearms routinely

maintain in their residences evidence and currency obtained from illegal sales, records

indicating various illegal payments, profits and anticipated profits. Moreover, I know that

individuals involved in the illegal possession of firearms and ammunition not only possess

firearms and ammunitions but also evidence relating to the acquisition of said items such

                                                 10
        Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 11 of 18




as shipment labels and purchase receipts. I know that individuals engaged in the illicit

distribution of firearms may be utilizing electronic equipment to include cellular phones,

computers, computer modems and routers, discs, and computer software to facilitate

communication, orders and processing, storage, transportation, payment and distribution

of illegally transferred firearms. Additionally, I know that individuals that manufacture

firearms maintain tools, such as drills, specific bits and other machinery for the

construction and assembly of such items. It should also be noted that, as described above

and in the attachment, the residence at 61 Park Avenue has a detached two car garage,

located behind the residence. This affiant has personally observed what appears to be tool

boxes, tools and construction materials inside of this garage and I believe that it is likely

that many of the items detailed in this paragraph will be located in this garage. I also

know individuals involved in the construction of firearms often have a work area or "work

shop" where they can maintain all of the tools and parts necessary in the construction of

firearms and that these "work shops" are often located in garages, basements and work

rooms associated with the suspect's residence.

        25.      Based upon my training, experience, and participation in this and other

firearm trafficking investigations, as well as information provided to me by other law

enforcement officers involved in the investigation of illegal firearms trafficking, I know

that:

              a. Most people store their firearms in their homes and their vehicles;
              b. Firearms and related components are not readily disposed of by individuals.
              c. Persons who possess firearms usually possess other items related to firearms, such
                 as: gun cases, ammunition, ammunition magazines, holsters, spare parts, cleaning

                                                  11
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 12 of 18




                  equipment, photographs of firearms and receipts for the purchases of these items,
                  containers/boxes that were purchased with the firearm;
             d. Persons who unlawfully engage in the business of selling firearms often maintain
                  records that reflect their financial dealings;
             e. Persons who unlawfully engage in the business of manufacturing firearms maintain
                  parts, tools and machinery used in the construction of said firearms;
             f.   Persons who unlawfully engage in the manufacturing and sale of firearms maintain
                  records related to the acquisition of related materials to include bills, shipping labels
                  and shipping boxes;
             g. Persons possess in their residence over which they have dominion and control,
                  documents which indicate their occupancy and/or ownership, such as:
                      1.   Personal mail, check books, identification, notes, correspondence, utility
                           bills, rent receipts, payment receipts, financial documents, keys,
                           photographs, leases, mortgage bills, vehicle registration information,
                           ownership warranties, and telephone answering machine introductions.


                                             CONCLUSION


       26.        It is this affiant's belief that, based on the items purchased by David

MCKEMMIE Jr. and delivered to 61 Park Avenue in Windsor, CT, MCKlMMIE is

constructing and/or attempting to construct semi-automatic and fully automatic firearms.

The fact that MCKEMMIE is prohibited from lawfully obtaining and owning firearms also

leads this affiant to believe that he is constructing firearms on his own as a way for him to

own firearms that he could not otherwise possess. Further, the volume of items purchased,

along with the cost of items purchased, leads this affiant to believe that MCKEMMIE may

also be disturbing firearms, either as profitable venture and/or as a way to supplement the

cost of his acquisition of firearms for his personal possession.

                                                     12
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 13 of 18




        27.    I have probable cause to believe and I do believe, that the items described

in Attachment A, which constitute evidence, contraband, fruits, or instrumentalities of

violations of Title 18, United States Code, Sections 922(g)(l) (possession of a firearm by

a convicted felon) and 922( o) (possession of a machinegun), Title 26, United States Code,

Sections 5861(b) (possession of an umegistered National Firearms Act firearm) and

5861(t) (manufacture of an NFA firearm).

28.    I believe that public disclosure of the this Affidavit, the requested search warrant,

and seizure warrant may: compromise the ongoing investigation; cause potential witnesses

to flee or not come forward in fear of prosecution; cause individuals to destroy physical

evidence or conceal proceeds of criminal activity; and jeopardize the safety of law

enforcement officers. I therefore respectfully request that the Court order that this

Affidavit, the requested arrest warrant, search warrant, and seizure warrant be sealed under

further order of the Court.




                                              Daniel L. Prather
                                              ATF Special Agent


       Sworn to and subscribed before me on this the


                                               /s/ Sarah A. L. Merriam, USMJ
                                                · I AH A.L. MERRIAM
                                                  ITED STATES MAGISTRATE JUDGE




                                                 13
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 14 of 18




                                      ATTACHMENT A1

                                  PLACE TO BE SEARCHED

                          Location #1: 61 Park Avenue, Windsor, CT

This structure is a one story, single story structure with green clapboard siding, black shutters
and a red front door. The residence is located on Park Avenue, near the corner of Park A venue
and Sage Part Road. There is a driveway to the left of the residence that leads to a two car
garage located behind the residence. To the right of the front door the residence is clearly
marked with the number "61." The storm door, located at the front entrance, is also clearly
marked "61 ".The location also includes a single story,, detached, two car garage located to the
left of the residence at the end of the driveway. The garage has a white front with two, white,
garage bay doors and green, shingle siding.




                                                14
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 15 of 18




                                    ATTACHMENT A2

                                PLACE TO BE SEARCHED

                                     Location #2: Yahoo

Data, information and communications stored and maintained at the business premises controlled
and operated by Yahoo at 701 First Avenue, Sunnyvale, CA 94089, related to email account
dmckemmie225@yahoo.com.




                                             15
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 16 of 18




                                  ATTACHMENT B1
                         DESCRIPTION OF ITEMS TO BE SEIZED

                          Location #1: 61 Park Avenue, Windsor, CT

The following materials, which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use of which is or has been
used as the means of committing a criminal offense, namely, violations of 18 U.S.C. § 922(g)(1)
and 922(o) and Title 26, United States Code §5861(b) and 5861(f), including:

       a.      books, records, receipts, notes, ledgers, and other papers and documentation
               relating to the communication, orders and processing, storage, transportation,
               payment, acquisition and/or distribution of firearms, firearms parts, and/or tools
               and equipment used in the manufacture of firearms;

       b.      records of firearms transactions; the evidence of financial transactions relating to
               obtaining, transferring, secreting or spending of sums of money made from
               engaging in firearms trafficking activities;

       c.      tools, drill bits, machining items and other evidence that supports the
               manufacturing of firearms;

       d.      cellular telephones, mobile telephone bills and address books and any other
               records or document reflecting the telephone numbers.

       e.     addresses or telephone numbers in books, papers, cellular telephones, tablets or
              computers, and their electronically stored contents, which reflect names,
              addresses, telephone numbers of and communications to or from their associates
              and/or clients in firearms trafficking activity and/or suppliers of firearms, firearms
              parts and/or tools and equipment used in the manufacture of firearms;
              photographs and videotapes of participants and associates in firearms trafficking
              activity and property acquired as a consequence of firearms trafficking activities;

       f.     firearms, ammunition and other weapons;

       g.     safes and other secure storage containers and their contents;

       h.     identification documents and keys evidencing a possessory interest in premises,
              vehicles and storage containers.




                                                16
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 17 of 18




                                       ATTACHMENT B2

                         DESCRIPTION OF ITEMS TO BE SEIZED

                                       Location #2: Yahoo

I.     Information to be disclosed by the provider listed on the search warrant

       To the extent that the information described on the Search Warrant is within the

possession, custody, or control of the provider, including any emails, records, files, logs, or

information that has been deleted but is still available to the provider, or has been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), the provider is required to disclose the

following information to the government for each account or identifier listed on the Search

Warrant, for the time period of July 15, 2017 to the present:

       a.      The contents of all emails associated with the TARGET ACCOUNT, including

stored or preserved copies of emails sent to and from the account, draft emails, the source and

destination addresses associated with each e-mail, the date and time at which each email was

sent, the size and length of each e-mail, and any and all attachments to each e-mail;

       b.      All records or other information regarding the identification of the TARGET

ACCOUNT, to include full name, physical address, telephone numbers and other identifiers,

records of session times and durations, the date on which the TARGET ACCOUNT was created,

the length of service, the IP address used to register the TARGET ACCOUNT, log-in IP

addresses associated with session times and dates, account status, account change history,

alternative email addresses provided during registration, methods of connecting, log files, and

means and source of payment (including any credit or bank account number);

       c.      Any and all content of services utilized by the TARGET ACCOUNT;

       d.      All records or other information stored at any time by an individual using the


                                                 17
      Case 3:18-mj-01977-SALM Document 1-1 Filed 12/19/18 Page 18 of 18




TARGET ACCOUNT, including address books, contact and buddy lists, calendar data, pictures,

and files;

        e.      All records pertaining to communications between the provider and any person

regarding the account, including contacts with support services and records of actions taken; and

        f.     The identity, subscriber information, and account change history (but not the

contents) of any accounts that share a browser cookie with the TARGET ACCOUNT.

II.     Information to be seized by the government

        a.     All information described above in Section I, including photographs, images,

videos, correspondence, communications, records, documents, electronic mail, electronic

messages, chats, chat logs, notes, and other materials, in any format, that constitute fruits,

evidence and instrumentalities of the crime of dealing without a license in violation of 18 U.S. C.

§ 922(g)(1) and 922(o) and Title 26, United States Code §5861(b) and 5861(f).

        b.     Credit card, financial information, and other information, including, but not

limited to, bills and payment records, evidencing ownership of the TARGET ACCOUNT or

identifier listed on the Search Warrant;

        c.     Evidence of who used, owned, or controlled the TARGET ACCOUNT or

identifier listed on the Search Warrant;

       d.      Evidence ofthe times the TARGET ACCOUNT or identifier listed on Search

Warrant was accessed or used; and

       e.      Passwords and encryption keys, and other access information that may be

necessary to access the TARGET ACCOUNT listed on Search Warrant.




                                                 18
